Citation Nr: 1759630	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the character of the Appellant's discharge from his second period of service, spanning from May 1978 to January 1979, constitutes a bar to the award of VA benefits stemming from this period of service.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression, and posttraumatic stress disorder ("PTSD") based on personal assault.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his friend, E.T. 


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Appellant had an initial period of active duty for training ("ADT") from July 1976 through October 1976 when entering into service with the Army National Guard, and his discharge from this period of service is characterized as honorable.  Accordingly, the Appellant may achieve veteran status by establishing that his claimed disabilities are related to this period of service.

The Appellant had a subsequent period of active duty from May 1978 to January 1979, and his discharge from this period of service is characterized as under other than honorable conditions.

This appeal comes to the Board of Veterans' Appeals ("Board") from a November 2012 Administrative Decision and a February 2013 rating decision, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Buffalo, New York (hereinafter Agency of Original Jurisdiction ("AOJ")).

In June 2017, the Appellant provided testimony before the undersigned Veterans Law Judge, at a videoconference hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the Appellant's claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression, and PTSD based on personal assault, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Appellant completed ADT from July 21, 1976 through October 16, 1976 and received an honorable discharge.  Thereafter, the Appellant was assigned to the Army National Guard of Massachusetts in Fort Denvers, Massachusetts.

2.  In a letter dated March 29, 1978, the Appellant was notified that he had been involuntarily ordered to active duty and that he was to present himself to the US Army Reception Station, in Fort Dix, New Jersey on May 15, 1978.  However, the Appellant did not present himself on May 15, 1978.  He remained AWOL until November 28, 1978, a period of 193 consecutive days.  

3.  While pending trial for an AWOL charge, in December 1978, the Appellant requested a discharge for the good of the service.  This request was made voluntarily and after receiving legal counsel. 

4.  In January 1979, the Appellant's request was approved, and he was furnished an undesirable discharge (his DD Form 214 reflects a discharge of "under conditions other than honorable" on January 23, 1979).

5.  There were no compelling circumstances to warrant the Appellant's prolonged AWOL period from May 15, 1978, to November 28, 1978.

6.  The Appellant was not insane at the time of the offense that led to his service discharge.
7.  The Appellant's service discharge is an other than honorable discharge for purposes of VA benefits.

8.  The Appellant has a bilateral hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure sustained during ADT, from July 21, 1976 through October 16, 1976.

9.  The Appellant's current tinnitus disability began during, or was otherwise caused by, hazardous noise exposure sustained during ADT, from July 21, 1976 through October 16, 1976.


CONCLUSIONS OF LAW

1.  The Appellant's active duty service from May 15, 1978 through January 23, 1979 is not considered honorable for VA purposes.  38 U.S.C. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2012); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2017).

2.  After resolving the benefit of doubt in the Appellant's favor, the Board finds his current bilateral hearing loss was aggravated by his ADT.  38 U.S.C. §§ 106(d), 1101, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

3. After resolving the benefit of doubt in the Appellant's favor, the criteria for service connection for tinnitus has been met.  38 U.S.C. §§ 106(d), 1101, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

As to the Appellant's claim regarding the character of his discharge, the Board notes that the pertinent law is determinative of the appellant's claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  This portion of the Appellant's appeal is based on the question of whether the appellant's discharge is a bar to the receipt of VA benefits under the law.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, VA's duty to notify and assist are not applicable.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); 38 C.F.R. § 3.159(d).  As the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001).  

In regards to the Appellant's claims for entitlement to service connection, the Board notes that the VA notified the Appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated March 2012 and January 2013. See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Appellant could submit in support of his claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of his claims for entitlement to service connection.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the March 2012 and January 2013 VCAA notices, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Appellant's claims file; the Appellant has not contended otherwise.  This includes records of the Appellant's application and award of disability benefits from the Social Security Administration ("SSA"). 

The Appellant was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via video conference hearing in June 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of each claim that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Appellant was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Appellant had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Appellant's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Appellant nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant).

General Laws and Regulations Governing Character of Discharge for the Purpose of VA Benefits:

Under VA laws and regulations, and for VA benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.156.  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  A "discharge" or "release" includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h).    

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).   

As applicable to the Appellant's claim, there is no evidence he applied to the Army Discharge Review Board for an upgrade of his under conditions other than honorable discharge.  However, the Appellant did apply to the Army Board of Corrections of Military Records to have his characterization of discharge reviewed, but was denied in June 2011.

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c). 

As applied to the Appellant's appeal, the Board observes that the Appellant was administratively discharged, on January 23, 1979, "Under Conditions Other than Honorable" in lieu of trial by court martial.  See DD-214.  This discharge was granted after the Appellant's request for voluntary separation in December 1978, after a period of AWOL lasting 193 consecutive days.  See Military Personnel Records.  Therefore, as the issue involved in the Appellant's appeal is a statutory bar, the Board will not discuss the provisions and regulations concerning whether there is a regulatory bar to benefits.

Generally, if a person receives a discharge under other than honorable conditions that was issued for a period of AWOL for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits.  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The discharge will not serve as a bar if there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6)(i-iii).  Similarly, it is not a bar to benefits where the former service member is determined to have been insane at the time of the offense leading to discharge.  38 C.F.R. § 3.12(b).

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i). 

Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 38 C.F.R. § 3.12(c)(6)(ii).

The Board must also consider whether a valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities.  38 C.F.R. § 3.12(c)(6)(iii).

However, the Board is not required to simply accept the Appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL). 

A discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a).  It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97.

That being the relevant law, the Board will now discuss the relevant facts of the Appellant's service.  On June 7, 1976, the Appellant enlisted with the Army National Guard, in the state of Massachusetts, for a period of six years.  On July 21, 1976, the Appellant entered ADT and was honorably discharged on October 16, 1976.  Thereafter, the Appellant was assigned to the Army National Guard of Massachusetts in Fort Denvers, Massachusetts.  In a letter dated March 29, 1978, the Appellant was notified that he had been involuntarily ordered to active duty and that he was to present himself to the US Army Reception Station, in Fort Dix, New Jersey on May 15, 1978.  This notification letter was mailed to the Appellant's last address of record, and there is no indication in the record that this notice letter was returned as undelivered.  Additional orders were provided to the Appellant on May 12, 1978. 

However, the Appellant did not present himself at Fort Dix at the appointed date and time.  A review of personnel actions indicates the Appellant's duty status was changed from "in transit" to "assigned not joined" on May 15, 1978.  See Personnel Action, dated May 18, 1978.  Then, effective May 16, 1978, the Appellant's duty status was changed from "assigned not joined" to "absent without leave."  On June 16, 1978, the Assistant Adjutant issued a statement of findings, where it was explained that the staff at Fort Dix had made a search and several inquiries, but were unable to determine the cause or probable motive for the Appellant's AWOL.  Thereafter, the Appellant was dropped from the rolls, as a deserter, effective June 14, 1978. 

The record indicates that correspondence was mailed to the Appellant's next of kin, his mother, to her last reported address of record.  These correspondence advised the Appellant's mother of the seriousness of his absence and the of the consequences that may result from his continued absence.  See Correspondence Dated June 16, 1978.  

The Appellant remained AWOL for a period of 193 consecutive days.  On November 22, 1978, the Appellant was apprehended by Civil Authorities in Lyons, New York.  He was subsequently returned to Army control on November 28, 1978 at Fort Dix, New Jersey.  On November 30, 1978, charges were preferred against the Appellant for violation of Article 86 of the Uniform Code of Military Justice ("UCMJ") for being AWOL during the period May 16, 1978 through November 25, 1978, a period of 193 consecutive days.  

On December 4, 1978, the Appellant consulted with legal counsel and was advised of the basis for the contemplated trial by court-martial, the maximum permissible punishment authorized under the UCMJ, the possible effects of an under other than honorable conditions discharge, and of the procedures and rights that were available to him to aide in his defense.  A summary of this counseling session is included within the Appellant's records.  Notably, during this consultation, the Appellant stated he joined the Army National Guard because it sounded like "a good deal," even though he was employed at the time.  The Appellant further stated he stopped showing up for drills because he was never paid due to "some mix up."  As to his AWOL, the Appellant stated he never received any notice that he was being called up for active duty, and turned himself in as soon as he was made aware.

After receiving this legal counsel, and being advised of the information cited above, the Appellant requested a voluntary discharge under the provisions of Army Regulations 635-200 (Personnel Separations - Enlisted Personnel), chapter 10, for the good of the service - in lieu of trial by court martial.  This application was the recommendation of his assigned legal counsel.  See December 4, 1978 Interview Sheet.  In his request for discharge, the Appellant acknowledged that he was making his request of his own free will and that he had not been subjected to any coercion whatsoever by any person.  The Appellant further acknowledged his understanding that by requesting discharge he was admitting guilt to the charge against him and thereby authorizing the imposition of an under other than honorable conditions discharge.  Finally, in his request for discharge, the Appellant expressed understanding that if his discharge request was approved, he could be deprived of many or all Army benefits, that he could be ineligible for many or all benefits administered by VA, and that he could be deprived of his rights and benefits as a veteran under both Federal and State law. 

The request for a voluntary discharge was submitted to the Commander, United States Army Personnel Control Facility at Fort Dix on December 7, 1978.  In the request, it was noted the Appellant would be furnished a General Discharge Certificate, with the reason and authority for discharge shown as "SPD: JFS" (i.e. the code for separation under chapter 10 of Army Regulation 635-200, in lieu of trial by Court-martial).  Thereafter, on January 23, 1979, the separation authority approved the Appellant's request for discharge and directed the issuance of an under other than honorable conditions discharge.

After a thorough review of the Appellant's records, the Board finds that the service personnel records clearly justify his undesirable discharge from military service on the basis of going AWOL for a period of 193 consecutive days.  A discharge on that basis constitutes a statutory bar to VA benefits.  38 C.F.R. § 3.12 (c)(6).  The Board will address the potential defenses of insanity and compelling circumstances to the statutory bar to VA benefits in this case.  The Board has also considered whether the Appellant was discharged by way of resignation by an officer for the good of the service; however, this statutory bar does not apply here since the Appellant's rank was that of a private when he resigned, as opposed to an officer.  38 C.F.R. § 3.12 (c)(3).  

The initial question the Board will address is whether there were compelling circumstances to warrant the prolonged AWOL, a period of 193 consecutive days.  38 C.F.R. § 3.12 (c)(6).  Upon review of the evidence, the Board finds there were no compelling circumstances to warrant the Appellant's prolonged AWOL.  In making that determination, the Board reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. § 3.12(c)(6)(i-iii).  The Board must also consider the quality and length of the Appellant's military service, as well as the reasons the Appellant gives for going AWOL. 

As to the length and character of the Appellant's service, the Board notes that on June 7, 1976 he enlisted with the Army National Guard, in the state of Massachusetts, for a period of six years.  On July 21, 1976, the Appellant entered ACT and was honorably discharged on October 16, 1976.  Thereafter, the Appellant was assigned to the Army National Guard of Massachusetts in Fort Denvers, Massachusetts.  There are no notations in the Appellant's personnel records which demonstrate he was ever reprimanded or received any commendations for exemplary service.  However, as the Appellant received an Honorable discharge, the Board finds that this period of ACT should be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  

The Board must next consider the reasons for going AWOL, such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  38 C.F.R. 
§ 3.12(c)(6)(ii).  As discussed above, the Appellant stated he stopped showing up for his Army Reserve trainings because he was not paid for his time.  See December 4, 1978 Interview Sheet.  As for his reasons for the 193 days of AWOL, the Appellant states he never received any notice that he was being called up to ADT.  In subsequent statements to the Board, the Appellant has alleged that his AWOL was justified by his (1) limited education and inability to comprehend English language, (2) non-receipt of his orders to return to ADT; (3) that he requested to transfer his Reserve Unit; and (4) he was coerced during his December 4, 1978 legal counseling appointment.  The Board will discuss each allegation below, but overall finds this evidence does not rise to the level of compelling circumstances to justify such an extended period of AWOL.  

As to the Appellant's contentions that he had difficulty reading, writing, and understanding English, the Board does not find this rises to a level of compelling circumstance.  First, the Board concedes that the Appellant has consistently reported that he has a limited education.  At times the Appellant states he completed his education through the third grade, where at other times he states he completed the fifth grade.  Based on these statements, the Board finds the Appellant has a limited education.  However, this alone does not provide a rational explanation for the Appellant's actions.  Reviewing his personnel records, the Board notes that he successfully completed basic combat training and civil disturbance training.  See Service Records from September 1976 through October 1976.  Additionally, he successfully completed advanced individual training and was assigned a military occupational specialty as a cannon crewmember.  This reasonably suggests the Appellant's communication skills were not a barrier to his general functioning and indicate that his language skills were sufficient.
Second, the Board finds no evidence to support the Appellant's contention that he did not receive his orders to return to ACT.  In reviewing the Appellant's personnel records, the Board notes there are two summarizes of phone conversations dated in December 1978 which were prepared in response to the Appellant's allegations, during his December 1978 legal consultation prior to discharge, that he did not receive notice that he was being called up for ADT.  In one summary, it was reported that no earnings or leave statements had been prepared for the Appellant since November 1977.  This strongly suggests that the Appellant had stopped showing up for his Reserve obligations around that time, and is further confirmed by the Appellant's December 4, 1978 statement.  Additionally, it was noted that a June 1976 earnings and leave statement had been mailed to the Appellant's address of record and that the mail had not been returned as undelivered.  

The Board finds this fact significant, that the mail was never returned as undeliverable.  The second telephone summary reports that a Sergeant First Class ("SFC") remembered that the Appellant was going back and forth between two addresses at this time: one of which was his last recorded address of record .  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993)(holding that it is the Appellant's duty to updated his current address).  The second telephone summary concludes by saying it was unknown whether the Appellant received notice of being called to ACT.  The Board, however, stresses that these summaries at no point state or suggest that any mail sent to the Appellant was ever returned as undeliverable.  Without any evidence showing the Appellant did not receive his orders, the Board finds this argument to be unpersuasive.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); see also Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

As to the Appellant's last two arguments, the Board finds no evidence which supports his contention that he requested to transfer his reserve unit.  A review of his personnel and military records offers no suggestion that he even inquired as to this possibility.  Similarly, the Board finds no evidence to corroborate the Appellant's contention that he was coerced by legal counsel prior to his request for voluntary discharge.  Rather, the December 4, 1978 interview summary indicates that the Appellant was "cooperative" and voiced his express desire to separate from the Army.  See December 4, 1978 Interview Summary, where Appellant state "he wants to get out of Army."  Therefore, the Board finds no evidence, or argument, supporting that there was a compelling reason for the Appellant's extended period of AWOL. 

The Board notes that the Appellant's ADT was served within the territories of the United States, thus no consideration shall be given to hardship of suffering incurred during overseas service.  Furthermore, there is no evidence of wounds or injuries sustained during his ACT which would justify his prolonged period of AWOL. There is no objective evidence of any harsh or dangerous living conditions or physical conditions.  Overall, the evidence does not rise to the level of compelling circumstances to justify such an extended period of AWOL. 

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12 (c)(6)(iii).  Here, the Board observes that the Appellant opted for a discharge under other than honorable conditions rather than face administrative proceedings against him.  Such a choice strongly suggests that he did not have a valid legal defense, which would have precluded a conviction for being AWOL.  Indeed, there is no competent evidence in that regard, and it would be speculative to conclude otherwise.  Overall, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify the Appellant's extended period of AWOL.  

Despite the absence of compelling circumstances, however, the Board must still address whether the bar to VA benefits should be overturned, based on the theory that the Appellant was effectively "insane" when he went AWOL during his military service.  38 U.S.C. § 5303 (b); 38 C.F.R. § 3.12 (b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits.   With regard to the defense of insanity, at the time of the commission of the Appellant's period of AWOL totaling 193 consecutive days, the preponderance of the evidence does not demonstrate that the Appellant was considered "insane" as defined under 38 U.S.C. § 5303 (b) and 38 C.F.R. § 3.12 (b).  

Mental illness was not documented on the Appellant's ADT entrance or separation examinations.  There are no medical records during the Appellant's period of AWOL.  The Board does observe that the Appellant reported symptoms of trouble sleeping, anxiety, and depression on a November 28, 1978 report of medical history taken after he was returned to military custody following his AWOL.  However, this subjective report alone does not establish that the Appellant was "insane" at the time of his AWOL.  Rather, there is a January 23, 1979 Physical Data and Aptitude Test included within the Appellant's personnel records that gives no indication of any symptoms consistent with instantly.  

Additionally, no physician has concluded, and no evidence supports the theory, that, at the time of his period of AWOL, (1) the Appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the Appellant interfered with the peace of society; or (3) the Appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354 (a).  Although he had gone AWOL, there were no findings that such behavior was asocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the Appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997). 

Finally, as to insanity, the record does not show that the Appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  While the Appellant may, in fact, currently have psychiatric problems (there evidence indicating he was diagnosed as schizophrenic in 1993), such facts do not establish "insanity" for VA purposes as held by VAOPGCPREC 20-97.  Rather, the competent and persuasive evidence on this question tends to establish that he was not insane at the time he went AWOL. 

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the Appellant was "insane" when he went AWOL in May 1978 or that there were "compelling circumstances" for his prolonged AWOL period.  38 U.S.C. §§ 5303 (a), 5107; 38 C.F.R. §§ 3.12 (b), 3.102, 3.354; VAOPGCPREC 20-97 (May 22, 1997).  Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed.  It follows that the character of the Appellant's military discharge under other than honorable conditions is a bar to his receipt of VA benefits.  In short, his claim must be denied.

General Laws and Regulations Governing Entitlement to Service Connection:

The Appellant had an initial period of ADT from July 1976 through October 1976 when entering into service with the Army National Guard, and his discharge from this period of service is characterized as honorable.  Accordingly, the discussion that follows concerns whether the Appellant may achieve veteran status by establishing that his claimed disabilities are related to this period of service.  

In seeking VA disability compensation, an Appellant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 
It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training ("ADT"), or from injury incurred or aggravated while performing inactive duty for training ("INADT"). 38 U.S.C. §§ 101(24), 106, 1131. 

ADT is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INADT is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ADTA or INADT, there must be evidence that the Appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ADTA or INADT.  See 38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ADTA or INADT would not qualify as "active military, naval, or air service," and the Appellant would not qualify as a "veteran" for that period of ADTA or INADT service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324. 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ADTA and INADT unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ADTA service and who is not otherwise a veteran.  Id.  Even for appellant who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ADTA, the presumption of soundness applies only when the appellant has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ADTA (or INADT) in which the appellant claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the appellant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ADTA (or INADT), no matter if an examination occurred prior to the period of ADTA (or INADT).  Id.   

With respect to a claim for aggravation of a preexisting condition during a period of ADTA or INADT, in order for a appellant to establish "veteran" status, the appellant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the appellant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the appellant is the "benefit of the doubt" standard; thus, the appellant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

Finally, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the appellant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  An appellant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Appellant is seeking entitlement to service connection for a bilateral hearing loss disability and tinnitus.  As an initial matter, the Board observes the Appellant has been diagnosed with a bilateral sensorineural hearing loss disability and tinnitus.  See Buffalo VAMC Records in VVA.  During a March 2011 audiological evaluation, the Appellant was reported to have speech recognition scores of 76 percent in the right ear and 72 percent in left ear, using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  At the time of this audiological examination, it was noted the Appellant had a current diagnosis for tinnitus.  Therefore, the Board finds the Appellant has satisfied the first element of service connection, the existence of a current left ear hearing loss disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As to the second element of service connection, an in-service event or injury, the Board observes the Appellant was provided with an entrance examination in June 1976, prior to his entrance into ACT.  This entrance examination included an audiological examination, which indicates the Appellant entered ADT with bilateral hearing loss.  The results of this examination are summarized in the chart below, with pure tone threshold recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT 
40
30
20
20
20
LEFT 
40
35
20
15
20

As noted above, threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley at 157.  Therefore, the report from the Appellant's entrance examination noted the presence of bilateral hearing loss prior to his entrance into ADT and thus preexisted his ADT.  

Accordingly, in order to prevail, the Appellant must demonstrate that (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan, 24 Vet. App. at 174.  The standard of proof for the appellant is the "benefit of the doubt" standard; thus, the appellant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  

A second audiological examination was administered just prior to the Appellant's separation from ADT, in September 1976.  The results of this examination are summarized in the chart below, with pure tone threshold recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT 
15
15
15
X
15
LEFT 
15
15
15
X
15

Based upon this separation audiological examination, it would appear that the Appellant did not undergo a permanent worsening of his bilateral hearing loss during ADT.  However, the Board finds that this examination, alone, is not dispositive on the issue of aggravation.  

One factor the Board must consider is that this examination was administered one month prior to the Appellant's actual separation from ADT.  Thus, it would be reasonable to assume that the Appellant sustained additional acoustic trauma over that next month.  This assumption is supported by the fact that the Appellant's MOS was that of a cannon crewmember.  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS of a cannon crewmember, involved a "high" probability of nose exposure during service.  Furthermore, the Appellant was awarded the rifle marksmen's badge.  These findings make it more than reasonable to conclude that the Appellant would have sustained additional acoustic trauma during the last month of his ADT.  As such, the September 1976 audiological examination is less probative as to whether the requirements of service connection have been met. 

Subsequent to his ADT service, the Appellant was provided an audiological examination in June 1993.  See Medical Records from SSA.  The results of this examination document that the Appellant experienced a bilateral hearing loss disability for VA purposes and are summarized in the chart below, with pure tone threshold recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT 
10
10
10
20
55
LEFT 
15
15
15
30
55

In addition to this audiological examination, the physician who conducted the study included an assessment of the Appellant's bilateral hearing loss.  After summarizing his findings, the physician opined that the Appellant's current bilateral hearing loss was the result of the acoustic trauma he sustained during military service, specifically the use of the rifle.  The Board finds this medical opinion to be probative, and provides credible circumstantial evidence showing the Appellant sustained a permanent worsening of his bilateral hearing as a result of his ADT and the acoustic trauma sustained therein.  Furthermore, as there are no negative nexus opinions of record, the Board finds this medical opinion weighs in favor of the Appellant's claim and meets the evidentiary burden to establish entitlement to service connection.  See Donnellan, 24 Vet. App. at 174.  

As to the Appellant's tinnitus, the Board similarly finds this disability is a result of the acoustic trauma sustained during his ADT.  Throughout his appeal, and in statements made prior to his application for entitlement, the Appellant has consistently reported an onset of tinnitus symptoms beginning during, or shortly after, his ADT.  See e.g. Hearing Testimony.  Furthermore, the Board finds it is reasonable to infer that the same acoustic trauma which caused the Appellant's bilateral hearing loss disability to be permanently worsened, would have also caused him to develop tinnitus. 

In conclusion, after resolving all doubt in the Appellant's favor, the Board finds the evidence supports a grant of service connection for a bilateral hearing loss disability and tinnitus, as there is competent and credible evidence of both in-service noise exposure, and post-service bilateral hearing loss disability for VA compensation purposes.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.   


ORDER

The character of the Appellant's discharge from service, for the period May 14, 1976 through November 25, 1978, constitutes a bar to payment of monetary VA compensation and pension benefits, and the appeal is denied.

Entitlement to service connection for the Appellant's bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for the Appellant's tinnitus disability is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

While the Board sincerely regrets the additional delay, the Appellant's claim must again be remanded in order to ensure that VA has adequately assisted the Appellant in the development of his claim.

Specifically, the Board finds this appeal must be remanded so that the Appellant may be provided with a VA examination which assess the etiology of his psychiatric disorder, to include schizophrenia, depression, and PTSD based on personal assault.  In statements to medical providers and the Board, the Appellant has alleged his PTSD is due to a personal assault he sustained during ADT.  A review of the Appellant's military records does not show any evidence that such an assault was ever documented.  However, this is not unusual due to the extremely personal nature of such events.  VA cannot use the absence of service record documentation or lack of report of in-service assault to military authorities as evidence to conclude that an assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  As such, the Board finds that a remand is required in order to obtain a medical opinion which fully assesses the etiology and severity of the Appellant's claimed psychiatric disabilities, including PTSD due to personal assault. 

The Court of Appeals for Veterans Claims has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his sergeant kicked him down a set of stairs).  The VA itself has defined personal trauma very broadly.  Personal trauma for the purpose of VA disability compensation claims based on PTSD refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Examples include assault, battery, robbery, mugging, stalking, and harassment.  See VBA Manual M21-1, IV.ii.1.D.5.a. (Change date April 14, 2016).  As applied to the Appellant's claim, the Board finds his allegation of being beaten by his fellow service members meets the definition for a personal assault. 

Having established this, the Board notes that there are special evidentiary procedures for PTSD claims based on personal assault.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 278 (1999).  It is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  See VBA Manual M21-1, IV.ii.1.D.5.m. (Change date April 14, 2016).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).   

In such personal assault cases, the Appellant must be advised that evidence from sources other than the Appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Appellant must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  The Board notes that the Appellant has not been provided with proper notice pertaining to PTSD claims based on personal assault as delineated at 38 C.F.R. § 3.304(f)(5).  Therefore, such must be accomplished on remand.  See 38 C.F.R. § 3.304(f)(5) (VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor).

Furthermore, for a PTSD claim based on personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  That is, VA examiners can interpret the evidence of record to confirm the occurrence of in-service physical assault or harassment.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  In fact, secondary evidence or behavior change evidence typically needs interpretation by a clinician in personal trauma claims.  The VA examiner should determine whether credible factual evidence of behavior changes demonstrated by the Appellant is consistent with the expected reaction or adjustment of a person who has been subjected to an assault.  See VBA Manual M21-1, III.iv.4.H.4.f. (Change date May 1, 2015).

As a final note, the Board requests that the examiner apply the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th edition (DSM-V).  effective August 4, 2014, 38 C.F.R. § 4.125(a) requires a diagnosis which conforms to the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders).  However, prior to that date, the regulation required a diagnosis consistent with the DSM-IV.  Although the Appellant's claim was initially certified to the Board in March 2014, he was not afforded a hearing per his request and as required by VA regulations.  38 C.F.R. § 20.703.  As a result the Appellant's claim was remanded to the AOJ to satisfy this request, and the appeal was subsequently recertified to the Board in May 2017.  Therefore, the Board requests that the examiner's report conform to the DSM-V criteria. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should sent the Appellant corrective notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), that provides the necessary notification regarding his claim of entitlement to service connection for PTSD based upon allegations of in-service personal assault, as outlined in 38 C.F.R. § 3.304(f)(5).

2.  The AOJ should then contact the Appellant and ask that he identify and provide authorization for any outstanding records of psychiatric treatment from VA or private health care providers. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After any additional records are associated with the claims file, the AOJ should schedule the Appellant for a VA examination with an appropriate examiner to determine the etiology and severity of his current acquired psychiatric disorders.  The claims file must be made available to the examiner and all indicated studies should be performed.

A complete history should be elicited directly from the Appellant, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  It should be noted that the Appellant is competent to report stressors in service, his experienced psychiatric symptoms, and his history, and that such reports must be specifically acknowledged and considered in formulating any opinion.  If there is a clinical basis to support or doubt the history provided by the Appellant, the examiner should provide a fully reasoned explanation.  

Based upon a review of the entirety of the claims file, the history presented by the Appellant, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  First, the examiner should identify all of the Appellant's acquired psychiatric disorders that meet the DSM-V criteria, including PTSD. 

(b)  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD. In answering this question, the examiner is asked to review the record for evidence of behavior changes which support the occurrence of an in-service personal assault. 

If PTSD is not diagnosed, the examiner should explain why the Appellant does not meet the criteria for this diagnosis.

(c)  With respect to any acquired psychiatric disorders found to be present other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent chance or greater) that the disorder originated while the Appellant was serving on active duty, from July 21, 1976 through October 16, 1976. 

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The AOJ should notify the Appellant that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Appellant does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


